Judgment of the City Court of Mount Vernon modified by eliminating the item of $250 damages awarded the plaintiff under the third cause of action and reducing the judgment to the sum of thirty-five dollars, with ten dollars costs in the trial court. (Charter of City of Mt. Vernon, § 214, being Laws of 1930, chap. 750.)  As so modified the judgment and the order are unanimously affirmed, without costs. As to the third cause of action, the complaint is dismissed. We are of opinion that the plaintiff failed in his proof of damages under his alleged third cause of action. (Cramer v. Grand Rapids Show Case Co., 223 N. Y. 63: Broadway Photoplay Co. v. World Film Corp., 225 id. 104.) Present — Lazansky, P. J., Kapper, Hagarty, Scudder and Tompkins, JJ.